                Case 19-19495-RAM           Doc 39     Filed 11/27/19   Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


In Re:                                                         Case No. 19-19495-RAM

LORINIE N. HUERTAS                                             Chapter 13
SSN: XXX-XX-5197
            Debtor                      /

     MOTION TO EXTEND THE DEADLINE FOR OBJECTING TO DISCHARGE

         COMES NOW THE CREDITOR, WORLD O WORLD CORPORATION,
(“CREDITOR”) by and through undersigned counsel, and files this Motion to Extend the
Deadline for Objecting to Discharge and states as follows:
   1. The debtor filed a skeleton petition Chapter 7 case on July 17, 2019.
   2. On August 6, 2019, the case was dismissed pursuant to 11 U.S.C. § 105(a) for failure to
         file required documents not filed with the skeleton filing [DE# 09].
   3. The information filed in the bankruptcy case on August 16, 2019 at the time of the filing
         of the motion to reinstate, is deficient pursuant to §521.
   4. On September 9, 2019, the Chapter 7 case was Reinstated [DE# 19].
   5. The 341 Meeting of Creditors, the fourth scheduled in this case, was held and concluded
         on November 12, 2019.
   6. The Debtor testified at the 341 Meeting of Creditors that she is married and resides with
         her non-filing spouse but did not include any income from the non-filing spouse on her
         schedules. This may be a factor in qualifying for a Chapter 7 or a Chapter 13.
   7. Additionally, the Debtor did not include any business information on her schedule B or in
         the Statement of Financial Affairs, even though her 2018 Income Tax Return shows
         income received from a business.
   8. Furthermore, the Debtor did not include page 2 of Schedule J Expenses despite Debtor’s
         counsel testifying that he would file the missing document.
   9. Due to the debtor’s delay in providing information which should have been included in
         her original schedules, the Creditor, World-O-World Corp requires additional time in
         which to investigate the financial dealings of the debtor.
              Case 19-19495-RAM          Doc 39     Filed 11/27/19    Page 2 of 3



   10. The current deadline for filing objections to the debtor’s discharge in connection with this
       case is December 2, 2019. The Creditor requests a 60-day extension of this deadline to
       February 2, 2019.
   11. F.R.B.P. 9006(b) provides that the Court may, for cause shown, before expiration of the
       time originally prescribed or as extended, enter an order enlarging time. For the above
       reasons, good cause has been demonstrated.


WHEREFORE, the Creditor respectfully requests that the Court:
   1. Extend the deadline for filing objections to the Debtor’s discharge to February 2, 2018
       together with any other relief the Court deems appropriate under the facts.


                   CERTIFICATE PURSUANT TO LOCAL RULE 9011-4(b)(1)
       I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice
in the court set forth in Local Rule 2090-1(A).
                                                    /s/David Tybor, Esq.
                                                    Attorney for “CREDITOR”
                                                    Gonzalez & Tybor P.A.
                                                    9000 Sheridan St. #95
                                                    Hollywood, FL 33024
                                                    Tel: (954)378-8184
                                                    Fax: (305)873-8679
                                                    david@gtlawyers.com

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been sent
electronically or via U.S. Mail to the following, this 27th day of November 2019.

Via Electronic Notice:

Ralph S. Francois, Esq. on behalf of Debtor Lorinie N Huertas
lawyerfrancois@gmail.com, lawrfrancois@yahoo.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov
             Case 19-19495-RAM        Doc 39    Filed 11/27/19    Page 3 of 3



Gavin N Stewart on behalf of Creditor Specialized Loan Servicing LLC
bk@stewartlegalgroup.com

Joel L Tabas
JLT@tfsmlaw.com, kborrego@tabassoloff.com;jcepero@tabassoloff.com;lshortino@tabassoloff
.com;jlt@trustesolutions.net

Joel L Tabas, Esq on behalf of Trustee Joel L Tabas
jtabas@tabassoloff.com, jcepero@tabassoloff.com;kborrego@tabassoloff.com


                                                 /s/David Tybor, Esq.
                                                 Attorney for "CREDITOR"
                                                 Gonzalez & Tybor P.A.
                                                 9000 Sheridan St. #95
                                                 Hollywood, FL 33024
                                                 Tel: (954)378-8184
                                                 Fax: (305)873-8679
                                                 david@gtlawyers.com
